Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Examiner’s Amendment and Examiner’s Reasons for Allowance action is in response to the filing of 1/03/2022. Claims 1-16 have been amended. Therefore claims 1-16 are presently pending in the application and have been considered as follows.

Response to Amendments
In light of applicant’s amendments presented below in Examiner’s Amendment section, claim objections to claims 1-3, 5-7, 10-12, and 14-16 are hereby withdrawn.
In light of applicant’s amendments presented below in Examiner’s Amendment section, claim rejections under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, to claims 1, 4, 10, 12-13, and 15 are hereby withdrawn.
In light of applicant’s amendments presented below in Examiner’s Amendment section, claim rejections under 35 USC 112(d) or pre-AIA  35 USC 112, 4th paragraph, to claims 8-9 are hereby withdrawn.
In response to amendments filed on 1/03/2022 and further amendments as shown below in this action, the rejection under 35 USC 103 of respective pending claims has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Sujin Park (Reg. No. 74061) on February 28, 2022.
The application has been amended as follows:
In the claims:
1.	 (currently amended):  An apparatus comprising: a hardware [[An]] encoder that converts a set of data words into a data block having a header section, a checksum section and a payload section; the hardware encoder configured to 
−	insert, by using a header inserter logic, header section of the data block prior to transmission;
−	calculate, by using a checksum calculator algorithm, 
−	convert, by using a data word converter logic, first result of applying an exclusive OR operation between the set of data words and the checksum, said checksum comprising a number of bits;
wherein hardware encoder is further configured to, based on a header pattern [[is]] being detected in the first result or a second result of the exclusive OR operation, in a number of iterations n, n being a natural number between 1 [[to]] and the number of bits [[of]] in the checksum 
nth [[nth]] checksum, n being the number of iterations, by modifying, by using a checksum modifier logic, an nth [[nth]]  bit of the checksum , n being the number of iterations,
−	convert, by using the data word converter logic,  nth [[nth]] set of obfuscated data words, n being the number of iterations, being the second result of applying an exclusive OR operation between the set of data words and the nth [[nth]] checksum, 
−	detect, by using a header pattern detector logic, nth [[nth]] set of the obfuscated data words;when no header pattern is detected, control a payload inserter logic nth [[nth]] checksum in the checksum section and the nth [[nth]] set of the obfuscated data words in the payload section of the data block; and 
−         transmit the data block to a transmitter device.

2.	 (currently amended):   The apparatus an (n+1)th bit is adjacent to the nth [[nth]] bit of the checksum.

3.	 (currently amended):   The apparatus 

4.	(currently amended):  The apparatus as claimed in claim 1, further comprising a hardware [[A]] decoder that converts [[a]] the data block into [[a]] the set of data words, the hardware decoder being configured to 
−	locate, by using a header detector logic, a header in the data block;
−	 , by using a checksum extractor logic, a checksum from the data block;
−	extract, by using a code word converter logic, 
−	calculate, by using a checksum calculator algorithm, 
−	compare, by using a checksum verifier logic, 

5.	(currently amended):   The apparatus hardware decoder, by using the checksum verifier logic, locates the extracted checksum to the calculated checksum. 

6.	(currently amended):   The apparatus the hardware decoder locates a second modified bit in the extracted checksum by comparing the extracted checksum to the calculated checksum, where the modified bit and the second modified bit in the extracted checksum are required to be adjacent 

7.	 (currently amended):   The apparatus when any bit of the extracted checksum is modified.

8.	 (currently amended):  The apparatus as claimed in claim 1, further comprising a [[A]] recording device, the recording device comprising [[an]] the hardware encoder

9.	 (currently amended)  The apparatus as claimed in claim 4, further comprising a [[A]] playback device, the playback device comprising [[a]] the hardware decoder 

10.	 (currently amended):  A method comprising encoding steps encoding steps comprising:
−	inserting a header pattern in a header section of the data block prior to transmission;
−	calculating a checksum of the set of data words, the checksum comprising a number of bits;
−	converting the set of data words into a set of obfuscated data words being a first result of applying an exclusive OR operation between the set of data words and the checksum;
wherein of a number of iterations n, n being a natural number between 1 [[to]] and the number of bits [[of]]  in the checksum, and based on being detected in the first result or a second result of the exclusive OR operation:
−	creating an nth [[nth]] checksum, n being the number of iterations, by modifying an nth bit of the checksum, n being the number of iterations;
−	converting the set of data words into an nth set of obfuscated data words, n being the number of iterations, being the second result of applying an exclusive OR operation between the set of data words and the nth checksum; 
−	detecting a header pattern in the nth [[nth]] set of the obfuscated data words; when no header pattern is detected, inserting the nth [[nth]] checksum in a checksum section of the data block and the nth [[nth]] set of the obfuscated data words in  a payload section of the data block; and 
−	transmitting the data block to a transmitter device.

11.	 (currently amended):   The an _(n+1)th 

12.	 (currently amended):   The 

13.	 (currently amended):  [[A]] The method as claimed in claim 10, further comprising decoding steps the data block into [[a]] the set of data words, the decoding steps comprising
−	locating a header in the data block;
−	extracting a checksum from the data block; 
−	extracting the set of data words by applying an exclusive OR operation between code words of the data block and the extracted checksum;
−	calculating a checksum of the extracted set of data words; and
−	comparing the calculated checksum to the extracted checksum and provide an error indication based on a result of the comparing.

14.	 (currently amended):   The the extracted checksum to the calculated checksum.

15.	 (currently amended):   The the step of locating a second modified bit in the extracted checksum by comparing the extracted checksum to the calculated checksum, where the modified bit and the second modified bit in the extracted checksum are required to be adjacent.

16.	 (currently amended):   The when any bit of the extracted checksum is modified.

Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record.  The following is an examiner's statement of reasons for allowance:

Prior art of record teaches the following:
Iverson et al. (US 5,852,664 B1) teaches multimedia signals are encoded with certain values to control a user's access to the decoding of the multimedia signals. In a preferred embodiment in which the multimedia signals contain video signals, a lock word and a checksum value are encoded into each frame header of the video stream. The lock word is the result of applying a specified hash function to the checksum value for the current frame and a specified access word. A decoder will decode the encoded video signals for the current frame only if the result of applying the hash function to the access word (received from a decoding application) and the checksum value (retrieved from the frame header) is equal to the lock word (retrieved from the frame header). If the hash function result does not equal the lock word, then the decoder assumes that decode access is not permitted. In that case, the decoder will not decode the current frame and instead will send an error message to the decoding application (preferably after a specified delay).
Tanaka et al. (US 2006/0236200 A1) teaches an image processor includes a JPEG 2000 codec. The JPEG 2000 codec generates a plurality of levels of encoded data, and a checksum circuit integrates the encoded data for each of the levels to determine a checksum. The determined checksum is written together with the encoded data into a header of a stream. In decoding a desired level of the encoded data, a checksum is determined again on the basis of the encoded data and compared with the checksum written in the header. Accordingly, if the two matches with each other, it is concluded that the encoded data is not tampered. If the two does not match with each other, it is concluded that the encoded data is tampered and a warning message is displayed on a monitor (Abstract).
Rodriguez et al. (US 6,912,686 B1) teaches mechanisms and techniques allow a data storage system to detect errors in data received for storage within the data storage system. To do so, the data storage system receives, from an originator application operating on a server computer system, portions of data which comprise an application data block which is to be written to storage in the data storage system. In conjunction with the data received at the data storage system, the data storage system also receives application error checking information which the originator application generates on the data within the application data block. The application error checking information may be, for example, checksum information embedded within one or more portions of the data which comprise the application data block. Upon receipt of the data and the application error checking information, the data storage system generates data storage error checking information on the data within all portions of data which comprise the application data block. The data storage system then compares the data storage error checking information against the application error checking information extracted from the portions of data to determine if an error exists in the data prior to storing a data in the data storage system. If an error exists, the data storage system can signal the error back to the server computer system. In this manner, the data storage system can detect errors in real-time in data that the originator application attempts to write to storage within the data storage system prior to storing the data (Abstract).
Sano (EP 0421871 B1) teaches a method for generating a record information in which, when a plurality of data formats, such as audio data, CD-ROM data or CD-I data, are provided as the main information, as in the case of the so-called CD standards, one of these data formats is discriminatively selected, and an encoding 15 operation suited to the selected format for generating the record information. In accordance with the present invention, there is provided a method for generating record information blocks of a standard format from input information of variable type, each record information block comprising predetermined quantities of main information and associated subsidiary information having predetermined relative dispositions within the block, the method comprising the steps of: processing input information and generating therefrom blocks of main information and associated blocks of subsidiary information, said subsidiary information being in a predetermined format; and converting each main information block and associated subsidiary information block into a respective record information block such that said main information comprises encoded data having one of a plurality of different formats; characterized in that the processing step comprises, for each block of main information, placing discriminative information discriminating the desired format of said main information into a synchronizing portion of the associated block of subsidiary information; and the converting step comprises encoding each block of main information into the respective desired format responsive to detection of the discriminative information in the associated subsidiary information block.
With the record information generating method of the present invention, since the discriminative information for discriminating the data formats is arrayed in a sync part of the subsidiary information which becomes unnecessary or superfluous in the course of the encoding operation, the format discriminative information may be transmitted to an encoding system at a timing and a channel similar to those for transmission of the subsidiary information, so that the encoding operation may be accomplished by a hardware technique without impairing the operational synchroneity. Hence, the record information may be obtained on substantially the real time basis and, even when data formats are switched during recording, the encoding operation may be conveniently switched to suit to the selected format to produce the encoded record information (Summary in page 3, See also: fig. 5, page 5 lines 20-39).  
However, none of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on "inserting a header pattern in a header section of the data block prior to transmission; calculating a checksum of the set of data words, the checksum comprising a number of bits; converting the set of data words into a set of obfuscated data words being a first result of applying an exclusive OR operation between the set of data words and the checksum; wherein  for each of a number of iterations n, n being a natural number from 1 to the number of bits in the checksum, and based on header pattern being detected in the first result or a second result of the exclusive OR operation: creating an nth checksum, n being the number of iterations, by modifying an nth bit of the checksum, n being the number of iterations; converting the set of data words into an nth set of obfuscated data words, n being the number of iterations, being the second result of applying an exclusive OR operation between the set of data words and the nth checksum; detecting a header pattern in the nth set of the obfuscated data words; when no header pattern is detected, inserting the nth checksum in a checksum section of the data block and the nth set of the obfuscated data words in  a payload section of the data block; and transmitting the data block to a transmitter device", in combination with all other claim limitations, as it has been recited in independent claims 1 and 10.  
All other dependent claims are allowable as they depend on an allowable independent claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/10 March 2022/
/ltd/